Citation Nr: 1504031	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-25 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for depression and anxiety. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with mixed anxiety and depressed mood/depression, as secondary to service-connected disabilities. 

3. Entitlement to an evaluation in excess of 20 percent for residuals of fracture, right tibia with adherent scar. 

4. Entitlement to an evaluation in excess of 10 percent for a painful scar associated with residuals of fracture, right tibia with adherent scar. 

5. Entitlement to a compensable evaluation for loss of bone, right fibula, donor site. 

6. Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of open heart surgery. 

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to September 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, and Muskogee, Oklahoma, respectively. 

In June 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims file.  

While this appeal has been pending, additional evidence has been added to the Virtual VA and VBMS electronic claims files.  This evidence is addressed in the Remand portion below. 

With respect to the claim for an acquired psychiatric disorder, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized this issue on appeal broadly as to encompass all possible psychiatric disorders.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and adjustment disorder; entitlement to an evaluation in excess of 20 percent for residuals of fracture, right tibia with adherent scar; entitlement to an evaluation in excess of 10 percent for painful scar associated with residuals of fracture, right tibia with adherent scar; entitlement to a compensable evaluation for loss of bone, right fibula, donor site; entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of open heart surgery; and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed June 2010 rating decision, the RO denied a claim of entitlement to service connection for anxiety and depression. 

2. The evidence received since the June 2010 rating decision is neither cumulative nor repetitive of that previously considered, relates to an unestablished fact necessary to prove the claim, and raises a reasonable possibility of substantiating the claim of service connection for anxiety and depression. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for anxiety and depression.  38 U.S.C.A.§§ 5107, 5108, 7105 (West 2014); 38 C.F.R.§§ 3.102, 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance 

The Board believes no discussion of compliance with the VCAA notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claim of service connection for anxiety and depression.  It is anticipated that any deficiencies will be remedied by the actions directed in the remand section of this decision. 

New and Material Evidence

The Veteran seeks to reopen a claim of entitlement to service connection for depression and anxiety as secondary to service-connected disabilities.  The RO initially denied this claim in a June 2010 rating decision.  The Veteran was duly notified of this action and apprised of his appellate rights.  He did not appeal the decision in a timely manner and that decision became final. 38 U.S.C.A. § 7105.  

The Veteran submitted a claim to reopen in March 2012.  The RO again denied the claim for service connection for anxiety and depression in an August 2013 rating decision.  The Veteran submitted a notice of disagreement in September 2013 and a timely appeal of the matter ensued.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June 2010 rating decision consisted of written statements, VA treatment records, and a May 2010 VA examination in which the examiner opined that the diagnosed adjustment disorder with mixed anxiety and depressed mood was not related to service-connected hearing loss and/or tinnitus. 

The evidence added to the record since the June 2010 rating decision includes the Veteran's hearing testimony and written statements, and VA treatment records showing treatment for depression.  The Veteran has specifically provided testimony and statements to the effect that his service-connected chronic right leg condition, hearing loss, tinnitus, and heart conditions (see 1151 claim below) have aggravated or worsened his psychological symptoms, such as depression; he reported that his daily/recreational activities are greatly restricted due to these conditions and that this has negatively affects his mental health.  

The Veteran is competent to testify in regard to the onset, continuity, and worsening of his psychological symptomatology in connection with his chronic right leg/hearing/heart disorders. Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In other words, he is competent to report that he experiences increased depressive symptoms because of his inability to engage in daily/recreational activities due to service-connected conditions.  Lay statements may also be sufficient to establish a medical diagnosis or nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

This evidence, and particularly the hearing testimony provided by the Veteran in June 2014, is new and raises a reasonable possibility of substantiating the claim for service connection for anxiety and depression.  Therefore, the claim is reopened.


ORDER

New and material evidence has been received to reopen the claim of service connection for anxiety and depression.  The appeal to this extent is allowed, subject to further development as addressed herein below.


REMAND


Service connection- Acquired Psychiatric Disorder

The Veteran contends that his claimed acquired psychiatric disorder, variously diagnosed, is proximately due to, or aggravated by his service-connected disabilities.  See 38 C.F.R. § 3.310.  He does not assert, nor does the evidence otherwise suggest, that such disorder is directly related to service. See Hearing Transcript, p. 25. 

The Veteran was afforded a VA mental examination in May 2010, at which time he was diagnosed with adjustment disorder with mixed anxiety and depressed mood.  The examiner opined that the psychiatric disorder was less likely than not related to his service-connected hearing loss and tinnitus, noting that there were "other factors," such as family, money, and general health issues, which contributed to his anxiety and depressed mood.  This opinion did not address aggravation, nor did it contemplate the Veteran's service-connected disabilities of the right lower extremity.  

As noted above, the Veteran has since been diagnosed with depression. See VA Outpatient Treatment Records (VBMS).  

The Veteran has also provided testimony and statements to the effect that his chronic right leg pain, hearing loss, tinnitus, and heart conditions (see 1151 claim below) have aggravated or worsened his psychological symptoms; he reported that his daily/recreational activities are greatly restricted due to these conditions and that this has negatively affects his mental health.  

In light of the May 2010 VA examination deficiencies mentioned above, as well as the Veteran's statements/testimony concerning the relationship between his psychological symptoms and his service-connected disabilities, the Board finds that the Veteran should be afforded a new VA examination to determine whether any current acquired psychiatric disorder is proximately due to, or aggravated by any service-connected disability. 

Increased Ratings - Residuals of Fracture, Right Tibia, and Loss of Bone, Right Fibula

With respect to the issues pertaining to the right tibia and right fibula, review of the VBMS electronic claims file reveals that the Veteran was afforded VA examinations of the right lower extremity, specifically, the knee, lower leg, and ankle, in December 2014.  These examination reports, in part, address the current severity of the service-connected right lower extremity conditions.  

The agency of original jurisdiction (AOJ) has not issued an additional supplemental statement of the case (SSOC) that includes review of the updated examination reports. 38 C.F.R. § 19.31.  Thus, the AOJ must consider all additional relevant evidence added since its last adjudication in the February 2014 Supplemental Statement of the Case.

Increased Rating - Painful Scar Associated with Residuals of Fracture, Right Tibia

The Veteran seeks a higher evaluation for his service-connected right tibia scar; the scar is currently evaluated as 10 percent disabling under DC 7804.  During his hearing before the undersigned, the Veteran testified that the scar peels and itches and that he has a "definite sensation" in the area of the scar whenever he moves his leg.  On a scale of 1 to 10, he described the pain associated with the scar as a 10 at times.  

In support of his claim, the Veteran submitted a June 2014 private examination report which noted an "obvious, large cosmetically deforming scar, retraction of the scar, loss of tissue and displacement of the inner aspect of the muscles and tendons of the right knee," and resulting decreased range of motion of the right knee/ankle.  See Dr. Ellis' June 2014 Examination. 

The Veteran was last afforded a VA examination in association with his service-connected scar in 2011.  At that time, the scars were described as superficial with no associated loss of motion.  

In light of the Veteran's hearing testimony and the findings contained in Dr. Ellis' examination report the Board finds that the Veteran should be afforded a new comprehensive VA skin/scar examination in order to determine the current severity of his service-connected painful scar(s) associated with residuals of a fracture, right tibia, with adherent scar. Snuffer v. Gober, 10 Vet. App. 400 (1997).

1151 Claim 

The Veteran contends that he is entitled to benefits under 38 U.S.C.A. § 1151 ("1151 claim") for residuals of open heart surgery.  The medical record reflects that the Veteran underwent coronary artery bypass graft surgery in January 2005.  Following surgery, and prior to discharge, it was discovered that the right subclavian catheter was entrapped; the Veteran subsequently underwent a "re-operative sternotomy less than one month post-operative," and removal of the superior vena cava cannulation suture and catheter with replacement of the vena cava cannulation suture. See January 2005 VA Operative Report.  The operative report indicated that the surgery also entailed making an incision in the place of the previous median sternotomy, removal of staples, wires, sutures, and catheter, and reclosure of the deep tissues.  No complications were noted.  

The Veteran has testified that he experiences pain, tenderness, extreme sensitivity in the area of the sternum, an inability to lift more than 35-40 pounds, and restriction of chest/arm movements as result of having two sternotomies. See also Attorney Brief.  

VA obtained a medical opinion in April 2013 to address the Veteran's claim concerning compensation under 38 U.S.C.A. § 1151.  The examiner (a thoracic surgeon) noted that the Veteran currently complained of chronic pain in the xiphoid area of the chest.  On examination, the sternal wound was noted as well-healed and there was no instability of the sternum.  Tenderness in subxiphoid area was present.  The examiner stated that he did not observe any pain in excess of the usual sternotomy and that there was no evidence that the second operation was the cause of his current pain.  He further opined that there was no carelessness, negligence, or lack of skill in the attending VA personnel, reasoning that the central line is in close proximity to the suture line of the PFO closure and the cable cannulation site, and entrapment is well described in the literature.  In short, the examiner found that there was no negligence on the part of the VA surgeon; that the diagnosis was timely; and that there was no connection between his pain and second operation. 

In support of his claim, the Veteran submitted a private examination report, dated in June 2014, from Dr. J.E., "an expert in occupational, environmental and legal medicine" as described by the Veteran's representative.  Dr. J.E. maintained that objectively, the xiphoid process was found to be extremely tender to light touch.  Dr. J.E. noted that when the Veteran pulled his arms back, it pulled on the lower part of the scar from the thoracotomies for his bypass and removal of the subclavian catheter.  Dr. J.E. opined that the entrapped subclavian catheter "is an unforeseen event due to the suture that held the catheter could not be removed requiring the second thoracotomy," and that the Veteran had developed xiphoid process costochondral pain as a result of the second thoracotomy.  He diagnosed costochondritis, xiphoid process of the sternum, which was a "not foreseeable outcome of entrapped right subclavian catheter."  

The Board finds that Dr. J.E.'s opinion should be provided to the April 2013 VA examiner for review and additional comments.  

TDIU

The Veteran contends that he has been unemployable since 2001.  In 2001, the Veteran suffered a heart attack.  In the June 2014 opinion, Dr. J.E. essentially indicated that the Veteran has been unemployable since 2001 due to service connected and nonservice connected disabilities.  The Board finds that the Veteran should undergo a Social and Industrial Survey to assist in the determination of whether the Veteran is unemployable due to service connected disabilities alone.  

Accordingly, the case is REMANDED for the following action:

1.  Associate VA treatment records dated from 2001 to date, to include all records pertaining to the January 20, 2005 and January 25, 2005 heart surgeries including any full informed consent documents contained in VISTA Imaging. 

2. Schedule the Veteran for a VA examination to determine the current nature and severity of the service-connected painful scar associated with residuals of fracture, right tibia with adherent scar.  

The claims file must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history and such should be recorded.

All appropriate diagnostic codes should be addressed, to include DC 7801, 7802, 7804, and 7805. 

With respect to the right tibia scar(s), the examiner must provide a detailed description of the scar(s), to include, but not limited to, the following: 

(a) the size of the scar(s) and scar areas in square inches or square centimeters;

(b) whether any scar is painful;

(c) whether any scar is superficial (not associated with underlying soft tissue damage); 

(d) whether any scar is deep (associated with underlying soft tissue damage);

(e) whether any scar is unstable (with frequent loss of covering of skin over the scar); 

(f) whether any scar is well-healed, tender, adherent, and/or ulcerated; and 

(g) whether any scar residuals cause limited motion or other limitation of function of an affected bodily part, and if so, the examiner must describe in detail the limitation(s), and extent and severity thereof.

The examiner should also discuss the impact that the Veteran's scar(s) has/have on his ability to secure and maintain substantially gainful employment.

3. Return the April 2013 VA opinion along with the claims file (and any pertinent documents contained in Virtual VA or VBMS) to the examiner (or another thoracic surgeon if unavailable) for an addendum opinion.  In light of the June 10, 2014 opinion by Dr. J.E. in which
he found that the entrapped subclavian catheter was an unforeseen event due to the suture that held the catheter could not be removed requiring the second thoracotomy, and that the Veteran developed xiphoid process costochondral pain as a result of the second thoracotomy, is there any change in the examiner's opinion?  Please explain why. 

4. Schedule the Veteran for a VA examination to determine the current nature and etiology of his claimed acquired psychiatric disorder.  

The claims file must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history and such should be recorded.

(i) The examiner should identify all currently diagnosed mental disorders, to include adjustment disorder with mixed anxiety and depressed mood, and depression. See May 2010 VA Mental Examination. 

(ii) For each disorder diagnosed, and based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of his disorder, please offer comments and an opinion on  whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

a) the Veteran's acquired psychiatric disorder is (1) caused by or (2) aggravated (beyond the natural progression) by any of his service connected disabilities, to include bilateral hearing loss; tinnitus; residuals of fracture, right tibia, with adherent scar; painful scar associated with residuals of fracture, right tibia with adherent scar; osteoarthritis of the left hip, limitation of flexion/extension; osteoarthritis status post left knee surgery associated with degenerative spur at the patella; lumbar osteoarthritis; loss of bone, right fibula, donor site; and/or residuals of heart surgery (if it is determined that compensation for residuals of heart surgery under 38 U.S.C.A. § 1151 is warranted).  If such aggravation is found, the examiner should determine: the baseline manifestations of the Veteran's psychiatric disorder absent the effect of aggravation, and the increased manifestations that are proximately due to the service-connected disorder(s).

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  Schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed, and that review should be indicated in the examination report.

The examiner should opine on the functional impairment caused by the Veteran's service-connected disabilities (bilateral hearing loss; tinnitus; residuals of fracture, right tibia, with adherent scar; painful scar associated with residuals of fracture, right tibia with adherent scar; osteoarthritis of the left hip, limitation of flexion/extension; osteoarthritis status post left knee surgery associated with degenerative spur at the patella; lumbar osteoarthritis; loss of bone, right fibula, donor site; and/or residuals of heart surgery (if it is determined that compensation for residuals of heart surgery under 38 U.S.C.A. § 1151 is warranted)) on his employability.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for all opinions expressed must be provided in the examination report.

6. After completing the requested actions, readjudicate the issues in light of all evidence of record, to include any pertinent evidence contained within Virtual VA and VBMS.  With regard to the claims pertaining to increased evaluations for the service-connected right tibia and right fibula conditions, the RO/AMC should readjudicate the issues in light of all the evidence of record associated with the claims folder since the February 2014 SSOC was issued, to include, but not limited to, the December 2014 reports of VA examination. If any benefit sought on appeal remains denied, the RO/AMC must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


